I
Docusign Envelope ID: EAA SE43 FEL) 6 25a RPCNCE Document 47 Filed 02/08/21 Page 1 of 6

1 |} MARK E. FERRARIO, ESQ.
Nevada Bar No. 1625

2 | KARA B. HENDRICKS, ESQ.
Nevada Bar No. 7743

3 | GREENBERG TRAURIG, LLP
10845 Griffith Peak Drive, Suite 600
4 || Las Vegas, NV 89135

Telephone: (702) 792-3773

5 || Facsimile: (702) 792-9002

Email: ferrariom@gtlaw.com
6 hendricksk@gtlaw.com
-

Attorneys for Defendants Democracy Prep Public Schools,
Democracy Prep Public Schools, Inc., Democracy Prep at
8 || the Agassi Campus, Democracy Prep Nevada LLC, School
Board of Democracy Prep at the Agassi Campus, Natasha
9 | Trivers, Adam Johnson, Kathryn Bass, Joseph Morgan,
PhD, and Kimberly Wall

 

10
Ul UNITED STATES DISTRICT COURT
: - DISTRICT OF NEVADA
Sangg 3
2 32 2 GABRIELLE CLARK, individually and as parent | CASE NO.: 2:20-cv-02324-APG-VCF
2g 88 4 || and guardian of WILLIAM CLARK, and
er WILLIAM CLARK, individually,
sess 5
ecazd Plaintiffs,
53 ‘6
vs. DECLARATION OF ADAM JOHNSON
7

STATE PUBLIC CHARTER SCHOOL

18 || AUTHORITY, DEMOCRACY PREP PUBLIC
SCHOOLS, DEMOCRACY PREP PUBLIC

19 || SCHOOLS, INC., DEMOCRACY PREP at the
AGASSI CAMPUS, DEMOCRACY PREP

20 || NEVADA LLC, SCHOOL BOARD of
Democracy Prep at the Agassi Campus,

21 || NATASHA TRIVERS, individually and in her
official capacity as Superintendent and CEO,

22 || ADAM JOHNSON, individually and in his
official capacity as Executive Director and

23 || Principal, KATHRYN BASS, individually and in
her capacity as Teacher, JOSEPH MORGAN,

24 || individually and in his official capacity as Board
Chair, KIMBERLY WALL, individually and in
25 || her capacity as assistant superintendent, and John
& Jane Does 1-20,

26
Defendants.

 

27

 

28

 

 
I
Docusign Envelope ID: EA SE48 FOL) 6 25a RPCNCE Document 47 Filed 02/08/21 Page 2 of 6

1 DECLARATION OF ADAM JOHNSON
2 || Pursuant to 28 U.S.C. § 1746, I, Adam Johnson, hereby declare as follows:

3 1. I have personal knowledge of the matters stated herein and would testify to the same if

4 || called as a witness in court.

5 2. I am over eighteen years of age and am otherwise competent to testify.
6 3. I am the Executive Director of Democracy Prep at the Agassi Campus (“DPAC’”), and
7 || have been since December 2016.

8 4. DPAC is one of 21 high-performing, open enrollment public charter schools operated

9 | by Democracy Prep Public Schools (“Democracy Prep”). Democracy Prep operates schools in Baton

10 || Rouge, Las Vegas, Camden, New York City, and San Antonio.

11 5. Democracy Prep’s mission is “to educate responsible citizen-scholars for success in the

2 | college of their choice and a life of active citizenship.” As an integral part of this mission, Democracy

GREENBERG TRAURIG, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135
Telephone: (702) 792-3773
Facsimile: (702) 792-9002

a

7 || Schools, https://democracyprep.org/about/ (last visited February 5, 2021).

3 || Prep aims to foster “Authentic Civic Engagement” in its scholars; that is, it seeks to “prepar[e] scholars
to become active citizens and leaders in our democracy.” It does so in part by offering its scholars
5 || “civic initiatives, community engagement, [and] speech and debate” so that they can “acquire the

6 || knowledge, skills, and attitude to change the world.” About Democracy Prep, Democracy Prep Public

18 6. At DPAC, we aim to educate scholars to allow them to succeed at college and in life as

19 || active citizens and community leaders. A crucial part of the way we meet this goal is through our

20 || mandated civics curriculum, which includes two related courses that are required for all seniors: a year-

21 || long class titled “Sociology of Change” and a project-based course titled “Change the World.”

22 7. The Sociology of Change course is aimed at helping scholars understand the world

23 || around them and their role in it, as well as encouraging critical thinking, consideration of different

24 || viewpoints, and academic discussion of a variety of views. The course highlights examples of social

25 || movements like the ALS Ice Bucket Challenge, the Egyptian Revolution, and the BlackLivesMatter

26 || movement to aid discussions about social theory and social change.

27 8. Scholars are encouraged and expected to share their own views on the topics discussed

28 |] in the Sociology of Change, including when those views differ from those of the teacher or other

2

 

 
I
Docusign Envelope ID: EA SE48 FOL) 6 23SRRPCNECE Document 47 Filed 02/08/21 Page 3 of 6

1 | students. It is my understanding that on August 19, 2020, during the first week of class, scholars were

2 || part of a lecture where teacher Kathryn Bass shared the classroom would be a safe space that valued

3 || all voices. See Ex. A (Aug. 18, 2020 course slides) at 14.

4 9. The course began with an exploration of how identity can form the basis for social

5 || movements; the first lessons were accordingly about understanding and exploring students’ identities

6 || and how identities can form the basis for social movements. See Ex. B (Aug. 19, 2020 course slides).
-

I became aware that William Clark did not want to attend the Sociology of Change when Ms. Bass

8 || forwarded me an email he sent to her on September 14, 2020. See Ex. C. On the same day, I also

9 | learned that his mother did not want him enrolled in the course. I arranged a meeting with William,

10 || his mother Gabrielle Clark, and Ms. Bass for the next day in an effort to address their concerns.

11 10. | Over approximately the next month, I spoke several times with William and his mother,

2 | over Zoom and email. I, along with Ms. Bass, reiterated the importance of the Sociology of Change

Las Vegas, Nevada 89135

Telephone: (702) 792-3773

Facsimile: (702) 792-9002
a

5 || the course and graduate from DPAC.

GREENBERG TRAURIG, LLP
10845 Griffith Peak Drive, Suite 600

3 || course to William’s DPAC education. Although we felt—and feel—that the course is crucial to our

school’s mission, we tried to listen to the Clarks’ concerns and to provide a path for William to finish

6 11. For example, on September 15, 2020, Ms. Bass and I met with the Clarks via Zoom.

7 || During our meeting we discussed the merits of our curriculum and how Democracy Prep welcomes

18 || vibrant discussion (from all viewpoints) during class and encourages scholars to respectfully disagree

19 || with one another and the teacher.

20 12. On September 16, 2020, I sent a follow up email to William. See Ex. D. I reiterated

21 |) that “I think it is critically important to understand people’s perspectives and understand how to best

22 || support them while working within the framework and value system of our school.” I also shared my

23 || goal that he “be in a school where you believe your opinions are valued, you feel safe, and you are

24 | welcomed as a scholar and human.” Jd.

25 13. After the initial meeting, I reviewed the course materials for Sociology of Change and

26 || determined that completion of the course would continue to be a required course for graduation from

27 || DPAC. When I emailed William’s mother to inform her of the decision, I explained why the course is

28 || so important:

 

 
I
Docusign Envelope ID: EAA SE49 FOL) 6 235A RPCNCE Document 47 Filed 02/08/21 Page 4 of 6

1 DPAC must be a safe, inclusive, and respectful environment for all scholars. We
welcome civil academic and social discourse. Moreover, our scholars’ ability to
2 understand others’ point of view and evolve their thinking is a critical skill to develop,
and we hope that by scholars in the Sociology of Change course continuing to engage
3 with one another on a variety of topics where scholars may have varying opinions, our
scholars will be able to better engage in this discourse as they build coalitions in their
4 communities.
5 At Democracy Prep our mission is to educate responsible citizen scholars for success in
the college of their choice and a life of active citizenship. In short, we expect scholars
6 to “Work Hard. Go to College. [And] Change the World!” In order to prepare scholars
for those tasks, we need to provide experiences on campus that allow scholars to practice
7 the necessary skills to achieve that lofty goal. The Change the World project is an

opportunity for our seniors to demonstrate their mastery of the required skills of problem

8 identification, solution design, coalition building, and project execution. The Sociology
of Change course is intrinsic to their success in completing the project. In the class they
9 are exposed to social change and social movement theory. Their analysis of social
change movements and theory is integral to their growth and execution of their projects.
10
I continue to stand behind the Change the World Project and the associated Sociology
11 of Change course. If you have questions about my decisions or want to further discuss
how we can ensure we provide a safe and welcoming environment for William and his
2 classmates, please do not hesitate to contact me.
3 | See Ex. E.

14. Ms. Bass later informed me that William had not been attending Sociology of Change

5 || or completing any coursework, and that, as of October 9, 2020, he had not responded to an email she

GREENBERG TRAURIG, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135
Telephone: (702) 792-3773
Facsimile: (702) 792-9002

a

6 || sent him on October 2, 2020 to check in. See Ex. F at 2.

7 15. On October 12, 2020, I reached out to William because I was concerned that his
18 || continued lack of participation might jeopardize his graduation. I asked him if we could speak to
19 || discuss how to proceed to ensure that he remained on the path toward graduation. See Ex. F at 2. That
20 || same day, William’s mother responded that he would not be attending Sociology of Change. Jd.

21 16. In furtherance of its goals to send all scholars on to college, Democracy Prep prefers not
22 || to give D grades to our scholars. Instead, we would rather work to ensure that scholars grasp necessary
23 || course material and receive grades that will allow them to attend college following graduation. As a
24 || matter of course, we require grades of A, B, or C to promote a student to the next grade. However, we
25 || will give scholars failing grades where that is appropriate, including where a scholar completely refuses
26 || to engage with a course or complete any of the assigned work.

27 17. I reached out to the Clarks again on October 19, 2020, in an attempt to find a solution

28 || that would allow William to receive a passing grade and to graduate from DPAC. I made clear that the
4

 

 
I
Docusign Envelope ID: EAA S548 FOL) 6 25a RPCNECE Document 47 Filed 02/08/21 Page 5 of 6

1 || course is required for graduation, and suggested options for William to complete the required work. I

2 | also urged him to participate fully in class and to share his viewpoint, both because I believed that it

3 || would provide a valuable learning experience for him and his classmates and because I understand the

4 || importance of critical discussion in a classroom. See Ex. F at 1.

5 18. On October 19, 2020, Ms. Clark again insisted that her son would not attend Sociology

6 || of Change. See Ex. G.
-

19. William continued to miss class and refused to complete any coursework for Sociology

8 || of Change. As a result, he received a grade of D- for the first trimester of Sociology of Change, which

9 }| isa failing grade.

10 20. The next communication from the Clarks came in November from the Clarks’ attorney,

11 || who emailed Assistant Superintendent Kimberly Wall to request a meeting with the school. See Ex.

2 }| H.

GREENBERG TRAURIG, LLP
10845 Griffith Peak Drive, Suite 600
Las Vegas, Nevada 89135
Telephone: (702) 792-3773
Facsimile: (702) 792-9002

a

3 21. On November 20, 2020, I, along with Kimberly Wall, and Capri Reid, our Associate
General Counsel, met with the Clarks to discuss how best to proceed. The Clarks’ attorney was present
5 || at that meeting. We again outlined the nature of the Sociology of Change course and listened to possible

6 || alternatives presented by the Clarks and their attorneys. We concluded the meeting with the

7 || understanding that the Democracy Prep team would respond with possible paths forward for William

18 || based on his requests and time remaining in the school year.

19 22. In November and December 2020, school employees exchanged further

20 |} communications with the Clarks through counsel. In those communications, we stood by our

21 || curriculum, but offered William accommodations to obtain a passing grade in Sociology of Change

22 || and graduate on time. Again, William refused to participate in the course in any capacity.

23 23. For example, on Monday, December 14, 2020, Ms. Reid emailed the Clarks’ lawyer to

24 || respond to questions he had raised on behalf of the Clarks. She extended our offer to allow William to

25 || make up the work and change his first trimester grade. She clarified that, while the school “cannot

26 || remove William’s grade,” we are “amenable to changing the grade and will allow William to receive

27 || full credit for any missed assignments from the last trimester.” She also made clear that, in order to do

28 || that, “William would need to attend class and commit to an action plan to complete the missed

5

 

 
I
Docusign Envelope ID: EAA SE49 FOL 6 235A RPCNCE Document 47 Filed 02/08/21 Page 6 of 6

JREENBERG TRAURIG, LLP

e 600

  

No

Ww

nN

6

~

9

10

11

No

Ww

 

 

assignments,” but offered to allow him to select a mentor from the school’s faculty to work with Ms.
Bass and “help ensure his success in the course.” Ex. I.

24. In that same email, Ms. Reid added that “we affirmatively disavow your characterization
of the course” because, as we had previously made clear, “William is not required to reveal his race,
gender, sex, or religious identity.” Jd.

25

EXECUTED this 6th day of February, 2021, in Las Vegas, Nevada.

Adam Jolson

“ADAM JOHNSON

 

6

 
